Citation Nr: 0214279	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  98-01 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to an initial evaluation in excess of 
10 percent for lumbar strain with sclerosis.  

2. Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

This veteran had active service from October 1976 to October 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision by the Department of 
Veterans Affairs (VA) San Diego, California Regional Office 
(RO).

The Board notes that the veteran's notice of disagreement 
with the January 1997 rating decision included the issue of 
service connection for an ankle disorder.  However, his 
January 1998 substantive appeal was specifically limited to 
the issues listed above.  Therefore, the notice of 
disagreement with respect to the issue of service connection 
for an ankle disorder is considered withdrawn.  See 38 C.F.R. 
§ 20.204 (2001).  

In addition, the Board notes that the veteran failed to 
appear for a previously scheduled hearing before a Member of 
the Board without presenting evidence of good cause.  Thus, 
the Board has proceeded as if such request had been withdrawn 
by the veteran.  38 C.F.R. § 20.702(d) (2001).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's lumbosacral strain with scoliosis is 
manifested by chronic pain and is productive of no more than 
slight impairment.  

3.  The veteran has Level II hearing loss in the right ear 
and Level II hearing loss in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10  
percent for lumbosacral strain with scoliosis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5295 (2001).  

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002; 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2001); 
38 C.F.R. § 4.87 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)).  In addition, VA promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

The Board finds compliance with the statutory and regulatory 
provisions.  First, the veteran was provided a statement of 
the case (SOC) in November 1997, which contains the 
applicable law and regulations.  Further, in April 2001, the 
veteran was notified of the change in law and told 
specifically what evidence had been gathered for review of 
his claims, what the veteran could expect from VA as well as 
what was expected from the veteran himself, and his privacy 
rights were listed.  The letter was thorough in notifying the 
veteran of the requirements imposed by the VCAA.  Moreover, 
the letter listed the particular documents associated with 
the claims folder at that time, such as the service medical 
records, VA treatment records from December 1996 to July 
2000, and VA examinations completed December 1996, May 1998, 
and December 2000.  Additionally, the veteran was apprised of 
the time frame associated with the gathering of the evidence 
and how his case would be ultimately managed.  The veteran 
did not respond to the letter or its request for additional 
evidence or authorization to obtain evidence.  

The RO has secured VA treatment records and several relevant 
medical examinations.  The veteran has not authorized VA to 
obtain any private records.  The Board notes that the veteran 
was afforded an opportunity for a VA examination in March 
2000 and failed to report accordingly.  Subsequently, in 
April 2000, a letter was sent to the veteran notifying him of 
the consequences for not reporting to a scheduled medical 
examination.  Also, the veteran failed to report for his 
scheduled hearing in July 2002 without notice or explanation.  
Therefore, in light of the above, it is the Board's belief 
that no further duties exist to comply with the VCAA and that 
all efforts to adequately notify and inform the veteran have 
been accomplished.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Thus, the 
Board has determined that the veteran will not be prejudiced 
by adjudication of his claims on appeal.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

I. Factual Background

Service connection for lumbosacral strain with sclerosis and 
for bilateral hearing loss was awarded in a rating decision 
dated in January 1997.  At that time, the RO considered the 
veteran's service medical records which revealed symptoms of 
acute lumbosacral strain with back spasms and recurring back 
pain, and clinical evidence that the veteran's preexisting 
bilateral hearing loss was aggravated by service.  

VA examination done in November 1996 revealed a history of 
recurring, non-radicular low back pain.  The examiner noted 
that the veteran did work that involved a lot of lifting and 
twisting and that he continued to exercise.  Examination 
revealed forward flexion to 100 degrees, backward extension 
to 30 degrees, and rotation to 70 degrees bilaterally.  There 
was mild pain on extension only.  Reflexes and strength were 
normal.  Straight leg raising was negative.  The diagnoses 
included recurrent low back pain, sclerosis, minimal pars 
interarticularis, L-5.  X-rays obtained in connection with 
the examination were normal except for questionable findings 
of mild demineralization and minimal sclerosis of the pars 
interarticularis at L-5.  

In December 1996, the veteran underwent a VA hearing 
examination.  He complained of fluctuating, profound hearing 
loss on the right side without other problems.  Results of 
audiology examination were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
5
5
15
40
LEFT
-----
5
15
45
65

The average puretone threshold was 16 in the right ear and 33 
in the left ear.  Speech recognition score was 92 percent in 
the right ear and 80 percent in the left ear.  The examiner 
recommended that the veteran use ear protection around noise.  

On audiology examination in May 1998, clinical findings were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
15
15
20
50
LEFT
----
15
20
45
70

The average puretone threshold in the right ear was noted at 
25 and in the left ear at 38.  Speech recognition scores were 
88 percent bilaterally.  The veteran complained of 
difficulties with understanding conversations.  The examiner 
noted that the veteran was not a candidate at that time for 
hearing aids.

On VA orthopedic examination in May 1998, the examiner noted 
the veteran's complaints of constant back pain, weakness, 
stiffness, fatigability, and lack of endurance.  He took 
aspirin once to twice a day.  He did not use a brace and 
never had an injury.  The veteran's back did not bother him 
at work and he stated that he was not functionally impaired.  
However, he stated that, at home, could no longer do heavy 
lifting or prolonged standing or walking more than a mile 
because of his back pain.  Examination revealed forward 
flexion to 90 degrees, backward extension to 30 degrees, 
lateral flexion to 30 degrees bilaterally, and rotation to 
30 degrees bilaterally.  There was no decrease in the range 
of motion on repetitive motions and motions against 
resistance.  There was no incoordination of motion.  
Neurologic examination was negative.  The diagnosis was 
subjective, chronic, intermittent, relapsing low back pain.  
X-rays were essentially negative and unchanged from prior 
films.  

VA examination done in December 2000 revealed the veteran's 
past medical history with respect to his lower back.  He 
complained of constant aching pain aggravated by any 
movements, especially bending, heavy lifting, and twisting of 
the lower back.  Additionally, certain activities such as 
running and jumping were no longer tolerated or performed.  
The veteran took Motrin one to two times per day and no 
longer participated in any vigorous sports except for minor 
exercising at home.  Weather changes, especially cold damp 
rainy weather bothered the veteran's back.  Examination of 
the lower back was unremarkable.  There was no muscle spasm, 
guarding, or listing.  There was no point tenderness, 
swelling, or discoloration.  The veteran could stand erect 
and had approximately 70 degrees of forward flexion, bringing 
his fingertips to about four inches of his toes.  He had good 
supple extension to 40 degrees and 40 degrees of lateral 
flexion bilaterally.  Motor power of the lower extremities 
was normal.  Deep tendon reflexes were quite hypoactive but 
were symmetrical (patellar right absent, left absent; 
Achilles right 1+, left 1+).  Straight leg raising in the 
sitting position was minimally symptomatic at 80 degrees 
bilaterally.  In the supine position, the veteran had 
discomfort with straight leg raising of 45 degrees 
bilaterally.  The examiner noted that examination failed to 
reveal any significant objective abnormality as to the lower 
back.  It appeared that the veteran's symptoms were a 
manifestation of chronic, nonspecific, musculoligamentous 
strain of the low back area.  The symptoms resulted in some 
functional impairment with regard to certain activities.  The 
examiner noted that the veteran's disability was on the basis 
of pain and fatigability with secondary weakness.  There was 
no indication of instability or incoordination.  
Contemporaneous x-ray study was essentially negative.  

VA outpatient records extending from December 1996 to January 
1998 disclose low back pain with some relief from taking 
Naprosyn and aspirin and doing back exercises.  The veteran 
returned in July 1998 with continued back pain, for which he 
stated taking Motrin.  Subsequent notes dated in July 2000 
indicated that he was on leave from work due to back pain.  
It had been stable and improved with Motrin but not 
completely resolved.  His employer referred him to an 
orthopedic surgeon for evaluation of the back pain.    

II. Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the VA Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21. Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Lumbosacral strain is rated under Diagnostic Code 5295.  
38 C.F.R. 4.71.  This diagnostic code provides for a 20 
percent evaluation where the veteran experiences muscle spasm 
on extreme forward bending and loss of lateral spine motion 
unilaterally in a standing position.  To warrant the maximum 
rating of 40 percent under this diagnostic code, the veteran 
must show severe strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, with marked 
limitation of forward bending in a standing position; loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, a 10 percent rating is warranted for slight 
limitation; a 20 percent evaluation for moderate limitation, 
and a maximum of 40 percent for a severe limitation.    

In cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners must 
furnish a full description of the effects of the disability 
upon the veteran's ordinary activity; this requirement is in 
addition to the etiological, anatomical, pathological, and 
prognostic data required for ordinary medical classification.  
38 C.F.R. § 4.10.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements. Id.  The functional loss 
may be due to pathology such as absence of bone or muscle, 
deformity, or pain, supported by adequate pathological 
studies. Id.  Weakness of the affected area is also for 
consideration. Id.  Additional factors to be considered 
include the reduction in a joint's normal excursion of 
movement on different planes.  38 C.F.R. § 4.45.  Factors 
such as less movement than normal, more movement than normal, 
weakened movement, incoordination, pain on movement, 
swelling, or instability, are also to be considered. Id.  See 
also DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for hearing 
impairment, effective June 10, 1999.  See 64 Fed. Reg. 25,202 
- 25,210 (May 11, 1999) (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to June 10, 1999, the Board may apply 
only the previous version of the rating criteria.  As of June 
10, 1999, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

The Board notes that the RO considered the amendments to the 
regulations in its July 2000 supplemental statement of the 
case, such that the veteran is not prejudiced by the Board's 
current consideration of his claim.  Bernard, 4 Vet. App. at 
392-94.  In any event, after careful review of the 
regulations in question, the Board finds that the changes are 
not significant to this particular veteran's claim and that 
the amended regulation is not more favorable to the veteran 
than the previous version.    

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average puretone threshold and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI (2001); 38 C.F.R. § 4.87, Table VI (1998).  
Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII 
(2001); 38 C.F.R. § 4.87, Table VII (1998).  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992) (assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered). 

The Board notes that the present claim was placed in 
appellate status by disagreement with the initial rating 
award.  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Thus, the Board has made a 
determination made on a review of the entire record rather 
than primarily on only the most recent clinical findings.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Each of 
the veteran's claims is addressed separately below.  

III.	Analysis

Lumbosacral strain with sclerosis

The veteran claims that he is entitled to a rating higher 
than the current 10 percent for his low back pain.  He 
alleges that he experiences symptoms 24 hours a day, and in 
spite of taking aspirin regularly, the pain persists.  He 
also maintains that other medications have not been helpful 
in relieving his symptoms.  

The Board notes that all pertinent diagnostic codes have been 
considered, but that the evidence of record does not support 
a rating higher that the current 10 percent under any of the 
codes.  Specifically, on review of the claims folder in its 
entirety, the Board has determined that the clinical data 
associated with any lower back disability do not substantiate 
impairment to the extent required for the next higher rating.  
That is, there is no medical evidence of muscle spasm on 
extreme forward bending and loss of lateral spine motion 
unilaterally in a standing position.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5295.  Further, there is no clinical evidence 
of moderate limitation of motion of the lumbosacral spine so 
as to warrant a 20 percent rating under Diagnostic Code 5292.  
See 38 C.F.R. § 4.71, Diagnostic Code 5292.  

In fact, other than symptoms of pain and strain and mild 
sclerosis, the medical evidence of record supports no more 
than a 10 percent rating under either of the aforementioned 
diagnostic codes.  Overall, the veteran's examinations were 
objectively unremarkable.  For example, on VA examination in 
May 1998, the veteran reported that he was able to work and 
that his lower back symptoms did not interfere with his 
ability to function.  On VA examination in December 2000, as 
noted herein, there was no evidence of muscle spasm, 
guarding, listing, tenderness, swelling, or limitation of 
motion.  Straight leg raising was minimally symptomatic with 
some signs of discomfort.  The X-ray study was essentially 
unremarkable.  Overall, the diagnosis amounted to no more 
than musculoligamentous strain without objective evidence of 
significant abnormality.  

Thus, in light of the above and the clinical findings of 
record, the Board finds that symptomatology associated with 
the veteran's lower back disability does not rise to the 
level required for the next higher rating of 20 percent under 
any applicable diagnostic code.  The Board has also 
considered the provisions of 38 C.F.R. §§ 4.10, 4.40, and 
4.4.5.  Nonetheless, while the veteran complains of constant 
low back pain, the current 10 percent rating encompasses his 
subjective complaints.  There are no clinical data to support 
the criteria associated with a 20 percent evaluation neither 
under Diagnostic Code 5292 or 5295 associated with the lower 
back.  In that there is no question as to the applicability 
of one evaluation over a higher evaluation, the veteran's 
claim for a rating in excess of the current 10 percent for 
his lower back disability is denied.  38 C.F.R. § 4.7.  


Bilateral hearing loss

The veteran's bilateral hearing loss currently is evaluated 
as noncompensable.  In this case, applying the results of the 
May 1998 examination to Table VI yields a Roman numeral value 
of II for right ear and II for the left ear.  Applying these 
values to Table VII, the Board finds that the veteran's 
hearing loss is evaluated as zero percent disabling.  The 
results of the December 1996 VA audiology examination 
revealed a Roman numeral value of I in the right ear and III 
for the left ear under Table VI.  That, too, pursuant to 
Table VII constitutes hearing loss as zero percent disabling.  
Although VA regulations provide for different evaluation when 
there is an exceptional pattern of hearing loss, the 
circumstances specified therein are not present in this case.  
See 38 C.F.R. § 4.86 (2001).  Accordingly, the Board finds 
that the preponderance of the evidence is against entitlement 
to a compensable disability rating for bilateral hearing 
loss.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.85, Diagnostic Code 6100 (2001); 38 C.F.R. § 4.87, 
Diagnostic Code 6101 (1998).  


ORDER

An initial evaluation in excess of 10 percent for lumbar 
strain with sclerosis is denied.

An initial compensable disability rating for bilateral 
hearing loss is denied.  



		
	M. L. Nelsen 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

